Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 1 of 8
  Case 15-23220       Doc 51     Filed 11/16/18 Entered 11/16/18 15:48:47        Desc Main
                                   Document     Page 2 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                         )      Chapter 7
                                                )
 CHAMPAIGN BUILDERS SUPPLY CO.,                 )      No. 15-23220
                                                )
                       Debtor.                  )
                                                )      Honorable Deborah L. Thorne
                                                )
                                                )      Hearing Date: December 18, 2018
                                                )      Hearing Time: 10:00 a.m.
                                                )      Room No.:     613

                                 NOTICE OF APPLICATION

          PLEASE TAKE NOTICE THAT on December 18, 2018, at 10:00 a.m., we shall appear

before the Honorable Deborah L. Thorne, or such other judge as may be sitting in her stead, in

Courtroom 613 at the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois

60604, and present the First and Final Fee Application of FrankGecker LLP, Counsel to

Frances Gecker, Chapter 7 Trustee of the Estate of Champaign Builders Supply Co., a copy

of which is attached hereto and hereby served upon you.

 Dated: November 16, 2018                 Respectfully submitted,

                                          FRANCES GECKER, solely as Chapter 7 Trustee
                                          of the estate of CHAMPAIGN BUILDERS
                                          SUPPLY COMPANY

                                          By:       /s/ Micah R. Krohn
                                                    One of her attorneys
 Micah R. Krohn (ARDC No. 6217264)
 FrankGecker LLP
 325 N. LaSalle Street, Suite 625
 Chicago, Illinois 60654
 Tel.: (312) 276-1400
 mkrohn@fgllp.com
Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 3 of 8
Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 4 of 8
Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 5 of 8
Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 6 of 8
Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 7 of 8
Case 15-23220   Doc 51   Filed 11/16/18 Entered 11/16/18 15:48:47   Desc Main
                           Document     Page 8 of 8
